The Chancellor.
I think the sale should be set aside, and the property be advertised anew. As to the manner in which the property shall be sold, the like order will be made as was made by agreement of counsel for the sale of the same property in the case of the Greenwich Bank against Ryerson; which was, that the property should be sold in parcels if Ryerson requested it.
As to the question whether the amount of the execution is to-be hold to be reduced to $20,000, 1 will hear any testimony the parties may offer in time for the consideration of it before the property can be brought to a sale.
Motion denied.